Exhibit 10.5

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of October 6th, 2008, by and between CRANE &
MACHINERY, INC., an Illinois corporation (“C&M”), whose address is 9655
Industrial Drive, Bridgeview, Illinois 60455, and TEREX CORPORATION, a Delaware
corporation (“Secured Party”), whose address is Terex Corporation, 200 Nyala
Farm Road, Westport, CT 06880.

W I T N E S S E T H:

WHEREAS, C&M has agreed to execute and deliver to Secured Party this Security
Agreement granting Secured Party a lien on and security interest in all of the
assets of C&M (the “Collateral”) to secure the due observance and performance by
Veri-Tek International, Corp. (“Debtor”) of all agreements, conditions and
obligations under that certain promissory note of Debtor in favor of Secured
Party dated as of the date hereof, in the amount of $2,000,000 (the “Note”)
dated as of the date hereof.

NOW, THEREFORE, in consideration of the premises and agreements herein contained
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Creation of Security Interest. To secure prompt payment, performance and
discharge in full of all Debtor’s covenants, agreements and obligations
(collectively, the “Obligations”) of the Debtor to be performed hereunder and
under the Note, C&M hereby unconditionally and irrevocably grants to Secured
Party a continuing security interest in, a lien upon and a right of set-off
against, and assigns and transfers to Secured Party as collateral security for,
all of the Collateral.

2. C&M Warranties. C&M represents, warrants and covenants that: it is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Illinois; the execution, delivery and performance of this
Security Agreement has been duly authorized by all necessary corporate action;
it shall promptly and punctually (i) pay to Secured Party and perform all of the
Obligations and (ii) perform all promises and covenants set forth in this
Security Agreement; it is the owner of the Collateral; and, subject to Section 5
below it will not further sell, pledge, assign, transfer, lease, terminate
rights inhering in or otherwise encumber or dispose of the Collateral without
Secured Party’s prior written consent, except for sales of inventory in the
ordinary course.

3. Covenants.

(a) Maintenance of Corporate Existence and Business. C&M shall maintain its
corporate existence, and all rights, qualifications and franchises necessary to
continue its business as it may be conducted and shall comply with all laws,
rules, regulations, orders, judgments and agreements applicable to it, its
property and the conduct of its business if non-compliance would materially
adversely effect C&M, its property, or its business.

(b) Insurance. C&M shall maintain insurance coverage by reputable insurance
companies or associations reasonably acceptable to Secured Party, in such forms
and amounts and against such hazards as are customary for companies engaged in
similar businesses and owning and operating similar properties similarly
situated, in at least the amounts required by applicable law and naming Secured
Party as additional insured and loss payee as their interests may appear.

 

1



--------------------------------------------------------------------------------

(c) Pledge and Security Interest. C&M shall at all times maintain the liens and
security interests provided for hereunder as valid and perfected liens and
security interests in the Collateral hereby granted to Secured Party except as
provided otherwise herein. C&M hereby agrees to defend the same against any and
all persons whatsoever. C&M shall safeguard and protect all Collateral for the
account of Secured Party and make no disposition thereof other than in the
ordinary course of business. At the request of Secured Party, C&M will sign and
deliver to Secured Party at any time or from time to time one or more further
Financing Statements pursuant to the Uniform Commercial Code in form
satisfactory to Secured Party and will pay the cost of filing the same in all
public offices wherever filing is, or is deemed by Secured Party to be,
necessary or desirable; C&M irrevocably appoints Secured Party as its
attorney-in-fact to prepare and file Financing Statements signed only by Secured
Party covering the Collateral and, in jurisdictions where C&M’s signature is
required, to sign C&M’s signature to such Financing Statements, and promises to
pay Secured Party all fees and expenses incurred in filing the Financing
Statements, which fees and expenses shall become a part of the Obligations. A
carbon, photographic or other reproduction of this Agreement or of any Financing
Statement shall be sufficient as a Financing Statement.

(d) Accounts; Inspection. C&M, in accordance with generally accepted accounting
principles, shall keep accurate records and books of account with respect to all
of its business and will provide Secured Party with financial reports as to the
results of its operations on an annual basis. Furthermore, C&M will permit
Secured Party and Secured Party’s duly authorized representatives, upon notice
and at all reasonable time from time to time, to examine C&M’s books and records
with respect to the Collateral and to make notes and extracts therefrom, and to
make an independent examination of such books and records for the purpose of
verifying the accuracy of the reports delivered pursuant to this Agreement and
ascertaining compliance with all covenants set forth in this Agreement by C&M.

(e) Notice of Default, Litigation. C&M shall promptly give notice in writing to
Secured Party of the occurrence of any Event of Default (as hereinafter defined)
or any material default or the occurrence of any material dispute, litigation or
proceedings affecting C&M, if such litigation, proceeding or dispute is one
which might have a material adverse effect upon the financial condition,
business or normal operations of C&M, or any material adverse effect on the
Collateral.

(f) Power of Attorney and Agency. To effectuate the terms and provisions of this
Agreement, C&M hereby designates and appoints Secured Party and its designees as
attorney-in-fact of C&M, with full power of substitution and with authority, on
and after the occurrence and continuance of an Event of Default (as defined
below): to execute proofs of claim and loss; to execute any endorsements or
other instruments of conveyance or transfer; to institute any action or
proceeding necessary for the recovery and collection of any moneys that may be
due under insurance policies; to discharge, compound, adjust, compromise or
release any claims under insurance policies; to execute releases; to endorse
C&M’s name on any checks, notes, money orders, drafts or other forms of payment
or security that may come into Secured Party’s possession in connection with the
Collateral, and to do all other acts and things necessary and advisable in the
reasonable discretion of Secured Party to carry out and enforce this Agreement.
All acts of said attorney or designee are hereby ratified and approved by C&M
and said attorney or designee shall not be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law, except for
acts constituting gross negligence or willful misconduct. This power of attorney
being coupled with an interest and is irrevocable while the Obligations shall
remain unpaid, unperformed or unobserved.

(g) Application of Collateral. C&M hereby agrees that Secured Party may at any
time and from time to time during the continuance of Event of Default, without
notice to C&M, set off, appropriate and apply any and all Collateral in or
coming into the possession of Secured Party to the payment of any or all of the
Obligations.

 

2



--------------------------------------------------------------------------------

4. Defaults. The following events shall be “Events of Default”:

(a) Any payment under the Note shall not be paid when due, whether at maturity,
by acceleration or otherwise or any failure by Debtor to pay, discharge or
perform any other Obligation;

(b) C&M shall fail to observe or perform any covenant or agreement contained in
this Security Agreement for 15 days after written notice of the occurrence
thereof and opportunity to cure;

(c) Any representation, warranty, certification or statement made by C&M in this
Security Agreement shall prove to have been incorrect in any material respect
when made;

(d) If proceedings under any bankruptcy or insolvency law are commenced by C&M,
or if proceedings under any bankruptcy or insolvency law are commenced against
C&M and such proceedings are not dismissed within 90 days of commencement
thereof, or if a general assignment for the benefit of creditors of C&M is made
or if a trustee or receiver of C&M’s property is appointed;

(e) Sale, transfer, conveyance, assignment or other disposition of any of the
Collateral except in the ordinary course of the C&M’s business, or any merger or
consolidation of C&M with or into any other person or entity, or if C&M shall
adopt, or agree to adopt, a plan of liquidation or dissolution of C&M;

(f) Any change of control of C&M, which event shall be deemed to have occurred
when a person or entity (other than a shareholder of C&M or an affiliate of C&M
or one or more of its shareholders as of the date hereof) acquires or is granted
the right to acquire, directly or indirectly, a majority of C&M’s outstanding
voting securities; and

(g) If C&M shall declare or pay any cash dividend or distribution on account of
its capital stock or redeem, retire, purchase or otherwise acquire for cash any
shares of its capital stock, and in either case, immediately after the making of
such payment, C&M shall not have such amount of working capital remaining as is
commercially reasonable for the operation of C&M’s business.

If one or more Event of Default shall have occurred and be continuing, then C&M
shall give immediate notice to Secured Party of the happening of such Event of
Default, and in the case of every such Event of Default, whether or not such
notice has been given, the Secured Party, may, by notice to C&M, declare all of
the Obligations (together with accrued interest thereon) to be, and the
Obligations shall thereupon become, immediately due and payable in their
entirety without presentment, demand, protest or other notice or demand of any
kind, all of which are hereby waived by C&M.

5. Subordination. Terex agrees to subordinate the lien created by this Security
Agreement to any lien of any senior lender of Secured Party, subject to the
condition that the proceeds from the loans secured by the lien (the “Senior
Loans”) are used to satisfy the Note or to purchase assets which are employed in
the C&M business.

 

3



--------------------------------------------------------------------------------

6. Remedies. Upon the occurrence of any Event of Default and the continuation
thereof, Secured Party may exercise any and all of its rights and remedies
provided by the Uniform Commercial Code, as enacted by and in effect at such
time, as well as any and all other rights and remedies possessed by Secured
Party, whether pursuant to this Security Agreement, the Note or otherwise.

7. Term of Agreement. This Security Agreement shall terminate when all payments
under the Note have been made in full and all other Obligations have been paid
or discharged and/or terminated in accordance with the terms of this Security
Agreement, the Note or otherwise. Upon such termination, Secured Party, at the
request of C&M, will join in executing any termination statement with respect to
any financing statement executed and filed pursuant to this Security Agreement.

8. Notice. Any and all payments, notices, requests, demands, consents, approvals
or other communications required or permitted to be given under any provision of
this Security Agreement shall be in writing and shall be deemed to have been
duly given if delivered by hand or if mailed, first-class, postage prepaid,
registered or certified or overnight mail, return receipt requested.

9. Miscellaneous.

(a) This Security Agreement: (i) together with the Note and the other documents,
Schedules and Exhibits referred to herein or therein, constitutes the entire
agreement of the parties with respect to the subject matter hereof; (ii) may not
be modified or amended, except by a written agreement signed by the parties
hereto; and (iii) shall be governed by, and construed in accordance with the
laws of the State of New York without regard to the principles of conflicts of
laws, except to the extent that the validity or perfection of the security
interest hereunder, in respect of any particular Collateral, are governed by the
laws of a jurisdiction other than the State of New York.

(b) This Security Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns. Without limiting the
foregoing, Secured Party may not assign or otherwise transfer this Security
Agreement. Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Security Agreement.

(c) In the event that any provision of this Security Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Security Agreement
shall, as to such jurisdiction, be construed as if such invalid, prohibited or
unenforceable provision had been more narrowly drawn so as not to be invalid,
prohibited or unenforceable.

(d) No waiver of any breach or default or any right under this Security
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.

(e) This Security Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the date and year first above written.

 

CRANE & MACHINERY, INC. By:  

/s/ Lubomir Litchev

Name:   Lubomir Litchev Title:   President TEREX CORPORATION By:  

/s/ Eric I. Cohen

Name:   Eric I. Cohen Title:   Senior Vice President